Citation Nr: 0714155	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis; and 
if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The Board notes that in September 2000, the veteran submitted 
a claim that included the issue of service connection for 
paralysis of the left side of face.  In a February 2002 
rating decision, service connection for paralysis of the left 
side of face was denied.  In July 2002, the veteran disagreed 
with the February 2002 decision and added the additional 
issue of increased evaluation for his service-connected 
Bell's palsy.  In a June 2003 Decision Review Officer (DRO) 
Decision, the DRO noted that as service connection had been 
established for Bell's palsy, which is a facial paralysis, 
and the claim received in September 2000 was for service 
connection for paralysis of the left side of face, the proper 
issue should have been evaluation of the service-connected 
Bell's palsy.  An increase to 10 percent for service-
connected Bell's palsy was granted.  After that decision, the 
veteran stated that he was satisfied with the issue of the 
left side of face.  No notice of disagreement was ever 
submitted with the issue of increased evaluation in excess of 
10 percent for Bell's palsy.  Instead, in November 2003, the 
veteran sent a letter which thanked the DRO for the 10 
percent for his face (Bell's palsy).  Thus, although the RO 
has included the issue of evaluation of Bell's palsy in the 
Supplemental Statements of the Case, the issue is not in 
appellate status.          

The issue of entitlement to service connection for 
tuberculosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A claim for service connection for a lung condition, 
claimed as scars on the lungs, was denied by a September 1964 
rating decision that was not appealed.

2.  Evidence submitted subsequent to the September 1964 
rating decision is not cumulative of evidence previously of 
record, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1964 rating decision which denied a claim 
for service connection for a lung condition, claimed as scars 
on the lungs, is final. 38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.2 (1964).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tuberculosis 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

II.	New and Material Evidence

In a decision dated in September 1964, the RO denied the 
veteran's claim for service connection for a lung condition, 
claimed as scars on the lungs.  The veteran did not appeal 
this decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.2 (1964).  Thus, the September 1964 decision is 
final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for tuberculosis (spots on left lung) was received 
in September 2000.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2002)).  As the veteran filed his claim prior to this date, 
the earlier version of the law remains applicable in this 
case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by a February 2002 rating decision, it 
appears that the RO reopened the veteran's claim of 
entitlement to service connection for tuberculosis but denied 
the claim on the merits.  However, a June 2003 Decision 
Review Officer (DRO) decision declined to reopen the 
veteran's claim of entitlement to service connection for 
tuberculosis.  On appeal, however, the Board must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Additional evidence received since the September 1964 rating 
decision includes an October 2001 VA examination diagnosing 
normal lung with healed granuloma and no indication of active 
TB, a March 2005 Urgent Care Patient Encounter Form 
diagnosing upper respiratory tract infection, a May 2006 VA 
treatment record diagnosing pleurisy of the left anterior 
chest and TB by remote history, and a June 2006 office visit 
charge slip noting recurrent bronchitis and history of TB and 
Urgent Care Patient Encounter Form diagnosing history of 
recurrent bronchitis and history of TB healed.   

In regard to the evidence submitted since the September 1964 
rating decision, the Board finds that the evidence submitted 
is neither cumulative nor redundant.  Further, the new 
evidence bears directly and substantially on the specific 
matter under consideration.  Specifically, the finding of 
granuloma at the VA examination is so significant that it 
must be considered to fairly decide the merits of the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to September 1964 rating decision is new and 
material and serves to reopen the claim.  


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for tuberculosis is 
reopened.


REMAND

As the Board has granted the veteran's request to reopen his 
previously denied claim of service connection for 
tuberculosis, a remand of the underlying service connection 
claim is necessary to accord the RO an opportunity to 
adjudicate the issue on a de novo basis.

There are specific regulations defining what medical evidence 
is acceptable in establishing service connection for 
tuberculosis.  X-ray evidence of active tuberculosis is 
required to establish direct service connection for this 
disease under 38 C.F.R. § 3.370(a) and, where the veteran was 
examined at time of entrance into active service but x-ray 
was not made, or if made, is not available and there was no 
notation or other evidence of active or inactive reinfection 
type pulmonary tuberculosis existing prior to such entrance, 
it will be assumed that the condition occurred during service 
and direct service connection will be in order for inactive 
pulmonary tuberculosis shown by x-ray evidence during service 
in the manner prescribed in 3.370(a) unless lesions are first 
shown so soon after entry on active service as to compel the 
conclusion on the basis of sound medical principles, that 
they existed prior to entry on active service.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, 
another VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's claimed 
tuberculosis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination by a pulmonary 
specialist.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished including a chest 
x-ray and sputum AFB smears and cultures.
The examiner should be requested to 
specifically note whether or not the 
veteran currently has pulmonary 
tuberculosis and, if so, whether it is 
active or inactive and, if so, to discuss 
the etiology and onset date of the 
condition.  Specifically, if it is 
determined that the veteran has active or 
inactive pulmonary tuberculosis, the 
examiner is requested to provide an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's active or 
inactive pulmonary tuberculosis is 
related to the symptoms documented at the 
veteran's separation examination.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


